In my judgment the majority opinion fails properly to distinguish between the inherent and conferred powers of a justice of the peace. Nor do I agree with the statement in the opinion that a justice of the peace "has no power or authority other than expressly conferred by statute". See West Virginia Constitution, Article VIII, Section 28, granting *Page 261 
justices of the peace civil jurisdiction in actions of assumpsit, debt, detinue, and trover to an amount not in excess of three hundred dollars. See also County Court v. Holt Clark, 53 W. Va. 532, 44 S.E. 887. The treatment of a justice's jurisdiction as purely statutory in the Roberts and Mitrose
cases, both cited in the majority opinion, is, to my mind, plain error.
Both justices of the peace and constables are constitutional officers in this State. So is a sheriff. However, the justices and constables are elected from magisterial districts and the sheriff from the county. Each serves the governmental unit from which he is chosen. The constables are the recognized officers of justices' courts (district) and the sheriffs those of courts of record (county). They are in no way interrelated or connected. Necessarily, the justice has some inherent power to control the performance of duties by his own officers. He has no such control over the sheriff. Whatever power he has to require the performance of duties by the sheriff is strictly limited to the terms of the statute conferring that power.
So it is quite clear to my mind that if the Legislature intended to grant to justices of the peace the power to address executions to the sheriff of his county with a condition attached to the exercise of that right, before that right could be exercised there must be a showing that the specified condition exists. If justices are to have the arbitrary power to order sheriffs to levy executions, the offices of the sheriffs in populous areas either will make perfunctory returns of "no property" or will definitely prefer the process of the courts of record. Seven hundred justices of the peace in West Virginia, accorded the arbitrary right to do so, may keep our fifty-five sheriffs quite busy attempting to collect the amounts of their not large executions.
The statute under consideration does prescribe a condition which must exist before a justice is empowered to address an execution to a sheriff. That condition is that *Page 262 
the constable shall be found, evidently by the justice, to be "unfit". The statute does not define "unfit". It may be by reason of temporary physical incapacity; it may be because of interest; or, perhaps, acrimony toward a party litigant. But we do not reach the meaning of the term "unfit" in this matter. Here there has been no effort to make such showing: no mention of it in the execution; no notation on the justice's docket; and no bias shown by affidavit or otherwise. The statute makes no provision for the manner in which unfitness may be shown, but it is my view that there should be a recital in the process itself of the fact that the justice has found the constables unfit and that at least a recital of that fact should be held to be a condition precedent to the validity of a justice's of the peace execution addressed to a sheriff. Here nothing was done. I therefore would affirm the decree of the trial chancellor.
There is a further reason for regarding the sheriff's return of no effect, and that is that the justice's execution was addressed in the alternative to the sheriff or to any constable in his district, showing beyond question that the constables were not "unfit". Conceding that the rule that applies to unnecessary averments being disregarded as surplusage, which, as I understand, is restricted to pleadings, can be applied to process, I still doubt if matter of fact appearing upon the face of a paper that conflicts with other material parts of the same paper, can properly be disregarded as surplusage. Simply because the part of the execution addressed to any constable was printed, does not justify treating it as surplusage because it does not legally conform to the address to the sheriff. No mistake has been alleged nor shown. This Court, in treating the sheriff's return as good, is indulging in the assumption that the constables in the district of the justice are unfit, at the same time the justice is contradicting that assumption by addressing his process to his constable.
Judge Rose authorizes me to state that he agrees with this opinion. *Page 263